Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-11 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 12/16/20, 3/8/21 are acceptable for examination proceedings.
Allowable Subject Matter
4.	Claim 2, 4, and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, None of the prior art on record taken either alone or in obvious combination disclose the “a step of determining an interval of delivered powers, that can be considered for the production assembly at the next time-step, said interval extending from a minimum acceptable power to a maximum acceptable power, the slope between the minimum acceptable power, at the next time-step, and the delivered power, actually generated at the considered time-step, being equal to said minimum authorised slope, the slope between the maximum acceptable power, at the next time-step, and the delivered power, actually generated at the considered time-step, being equal to said maximum authorised slope, and wherein the maximum admissible power is determined by seeking, in said interval, the largest electrical power that satisfies said criterion.”
Regarding claim 4, claim 4 includes the allowable subject matter due to its dependency over the claim 2.
Regarding claim 6, None of the prior art on record taken either alone or in obvious combination disclose the “during which the minimum anticipated power is determined as follows: the minimum anticipated power is equal, at the considered time-step, to the output power, actually generated by the production system at the considered time-step, the minimum anticipated power then decreases linearly over time with a slope equal to a maximum downward variation slope, expected, on the average, for the production system, in case of a sudden fluctuation in the meteorological conditions, then, as soon as the minimum anticipated power reaches a low average power anticipation, the minimum anticipated power is equal to said low average power anticipation, the low average power anticipation being representative of the smallest expected output power, for average meteorological conditions that are the least favourable in terms of production.”
Regarding claim 7, None of the prior art on record taken either alone or in obvious combination disclose the “comprising a determining of a safety curve, the safety curve being constituted, in a simulation plane of which the X-axis is time and of which the Y-axis is an electrical power, by the portion of the curve representative of the minimum anticipated power for which the slope is, at each instant, between the minimum authorised slope and the maximum authorised slope, comprising a determining of a simulation path, the simulation path being the path that, in the simulation plane: connects a point of departure, of which the coordinates are the next time-step and the maximum admissible power, to said safety curve, has a slope between the minimum authorised slope and the maximum authorised slope, and which, in the simulation plane, has the shortest length in view of the two preceding constraints, and wherein said criterion 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 5, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US PG Pub: 2016/0218514) in view of Michelena (US PG Pub: 2016/0154397).
7.	Regarding claim 1, Takeda teaches a method for driving an electricity production assembly that delivers a delivered power to an electricity distribution network, the electricity production assembly comprising: a system for producing electricity that generates an output power that depends on surrounding meteorological conditions, for which it is estimated that the output power is at least equal to a minimum anticipated power even in case of a downward fluctuation due to variations in metrological conditions  (e.g., The solar panel 4 generates power by using sunlight, and solar generated power P.sub.PV is converted from DC power into AC power via the solar PCS 5 constituting the storage battery system 2 and is supplied to a power system 13. The storage battery 7 performs charging and discharging on the power system 13 with charge/discharge power P.sub.BATT via the storage battery PCS 6. As a result, a total system output P.sub.SYS for the power system 13 is a combined output of the solar generated power 
	and a system for storing electrical energy, wherein an available, stored energy is stored (e.g., The general controller 9 constituting the power control device 3, as will be described later, calculates a system output power target value P.sub.SYS* which is used as a reference for minimizing a variation, obtains a charge/discharge target value P.sub.b* on the basis of the obtained system output power target value P.sub.SYS*, and outputs the value to the storage battery PCS 6. The general controller 9 is configured to acquire a generated power monitoring signal P.sub.PV.sub._.sub.FB which is a monitoring signal of the solar generated power P.sub.PV measured by the solar PCS 5, an insolation amount H measured by the insolation meter 10, and a state of charge (SOC) of the storage battery 7. The general controller 9 has a function of setting a solar generated power upper limit value P.sub.PV.sub._.sub.lim which is an upper limit value of the solar generated power P.sub.PV in the solar PCS 5. In FIG. 1, each of the solar PCS 5 and the storage battery PCS 6 is provided alone, but the present invention is not limited thereto. For example, a large-scale solar power generation system 1 such as a mega-solar system including a plurality of solar panels 4 may have a configuration in which a plurality of solar PCSs 5 are provided in accordance with the plurality of solar panels 4, and a plurality of storage battery PCSs 6 are provided in accordance with a plurality of storage batteries 7. In this case, the general controller 9 calculates a sum value of the plurality of solar PCSs 5 as the system output power target value P.sub.SYS*. Similarly, the general controller 9 calculates a sum value of the plurality of storage battery PCSs 6 as the charge/discharge target value P.sub.b*. The generated 
	the method comprising the following steps, executed again at each time-step by a device for driving that comprises at least a processor and a memory: determining a maximum admissible power for the next time-step, determining a target power for the production assembly, the target power being determined in such a way as to be less than the maximum admissible power  (e.g., The general controller 9 constituting the power control device 3, as will be described later, calculates a system output power target value P.sub.SYS* which is used as a reference for minimizing a variation, obtains a charge/discharge target value P.sub.b* on the basis of the obtained system output power target value P.sub.SYS*, and outputs the value to the storage battery PCS 6) (Para. [0032]).
	Takeda does not specifically teach driving the production assembly in such a way that the delivered power at the next time-step is equal to the target power, the step of determining the maximum admissible power comprising a step of validating, during which it is tested whether the maximum admissible power satisfies the following criterion: if the production assembly delivers said maximum admissible power at the next time-step,
	and if the output power generated by the production system becomes equal to said minimum anticipated power starting from the next time-step, then, in view of the stored energy in the storage system at the time-step considered, the production assembly can subsequently deliver a delivered power that, over time, progressively reaches said minimum anticipated power,while still varying with a slope that remains between a minimum authorised slope and a maximum authorised slope,

	Michelena teaches driving the production assembly in such a way that the delivered power at the next time-step is equal to the target power, the step of determining the maximum admissible power comprising a step of validating, during which it is tested whether the maximum admissible power satisfies the following criterion: if the production assembly delivers said maximum admissible power at the next time-step (e.g., The method for the control of power ramp-rates minimizing energy storage requirements for complying with a maximum allowable ramp-rate value to the power being fed in the grid, P.sub.G(t), given by a grid code regulation of the present invention, which can be applied to, for example, a photovoltaic solar plant, and where the energy storage system is for example a battery, comprises: [0019] a stage for calculating the maximum plant power, P.sub.Max(t), and the minimum plant power, P.sub.Min(t) of the instantaneous power generated by the intermittent power generation plant, P(t)) (Para. [0018]-[0019]),
	and if the output power generated by the production system becomes equal to said minimum anticipated power starting from the next time-step, then, in view of the stored energy in the storage system at the time-step considered, the production assembly can subsequently deliver a delivered power that, over time, progressively reaches said minimum anticipated power,while still varying with a slope that remains between a minimum authorised slope and a maximum authorised slope (e.g., a stage for calculating the maximum plant power, P.sub.Max(t), 
	the step of validating comprising a determination by numerical simulation of the power that would subsequently be delivered over time by the production assembly, said simulation comprising a determination of a storage power delivered by the storage system over time, the storage power being determined based on an electrical or energy behaviour model of the storage system (e.g., Therefore, as a function of the maximum plant power (P.sub.Max(t)) and the minimum plant power (P.sub.Min(t)), it is then possible to obtain the SOC needed to smooth out any potential fluctuations, both positive and negative. 
estimated with a parametric model of the photovoltaic plant under consideration. It is possible to estimate at each moment, the photovoltaic plant production limits, i.e., P.sub.PV,Max(t), preferably the photovoltaic plant power under clear sky conditions, and P.sub.PV,Min(t), preferably the photovoltaic plant power under totally cloudy sky conditions in which only the diffuse light reaches the photovoltaic arrays. These powers P.sub.PV,Max(t), P.sub.PV,Min(t), represent both the maximum and minimum power respectively that can occur at the photovoltaic plant at that moment in time. 
If the intermittent power generation plant is a wind turbine or a wind farm, the instantaneous wind turbine or wind farm power generated, P.sub.WT(t), for specific values of meteorological variables, such as wind speed, v.sub.w(t), and temperature, T(t), can be easily estimated with a parametric model of the wind turbine under consideration, obtaining the wind turbine production limits, i.e., P.sub.WT,Max(t) and P.sub.WT,Min(t), Preferably P.sub.WT,Max(t) is the rated power of the wind turbine or wind farm and P.sub.WT,Min(t) is another value different to the rated power. In this way, it is possible to calculate the maximum power variation that can take place, either positive or negative, from the instantaneous power generated by the intermittent plant, P(t). So, as a function of the actual instantaneous power, it is then possible to obtain the state of charge (SOC) needed in order to either absorb or provide the necessary energy depending on the nature of the fluctuation, either upward or downward respectively. In other words, and for a photovoltaic solar plant, it is possible to control the SOC of the energy storage system close to 100% on a clear day and with the photovoltaic plant in full operation, given the fact that the only event that could possibly occur is a downward fluctuation, which will be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Takeda and Michelena before him/her, to modify the teachings of Takeda to include the determination of a storage power delivered by the storage system over time using the simulation teaching of Michelena in order to provide method for the control of power ramp-rates minimizing energy storage requirements in intermittent power generation plants, such as for example a photovoltaic solar plant, which minimizes the energy storage requirements approximately halving the size of storage systems necessary to comply with a maximum allowable ramp-rate given by a grid code regulation regarding the state of the art, reducing thus investment costs in the plant and/or carrying out a rationalized use of the energy storage system, in such a way that in order to achieve the same maximum fluctuation ramp, a minor use is done of the energy storage system, minimizing the losses and extending its working life, and therefore reducing the plant operational costs (Michelena: Para. [0002]).
8.	Regarding claim 3, the combination of Takeda and Michelena teaches the method according to claim 1, wherein Takeda further comprising an acquisition of a required power, to 
9.	Regarding claim 5, the combination of Takeda and Michelena teaches the method according to claim 1, wherein Takeda further teaches  during the step of validating, said numerical simulation is carried out by taking account of a maximum discharge power that can be supplied by the storage system during a discharge, and by taking account of a maximum charge power that can be accepted by the storage system during a charge, the maximum discharge power and the maximum charge power being determined by taking account of the stored energy in the storage system, based on an operating model of the storage system (e.g., In this way, it is possible to calculate the maximum power variation that can take place, either positive or negative, from the instantaneous power generated by the intermittent plant, P(t). So, as a function of the actual instantaneous power, it is then possible to obtain the state of charge (SOC) needed in order to either absorb or provide the necessary energy depending on the nature of the fluctuation, either upward or downward respectively.) (Para. [0027]-[0028]).
10.	Regarding claim 8, the combination of Takeda and Michelena teaches the method according to claim 1, wherein Takeda further teaches the production system can be driven, the discharging in the event of the maximum possible downward fluctuation (C.sub.BAT,d) is the stored energy that needs to be injected into the grid in order to mitigate this fluctuation. On the other hand, the capacity required to charge in the event of the maximum upward fluctuation (C.sub.BAT,c) is the energy required to be stored in the energy storage system to absorb this fluctuation. 
When the photovoltaic plant is operating at any point close to midday, when P.sub.PV,Max(t) P.sub.N, the sum C.sub.BAT,d+C.sub.BAT,c=C.sub.BAT. This means there is only one SOC(t) point which complies with the ramp limitation imposed. However, any other time of day, the sum C.sub.BAT,d+C.sub.BAT,c<C.sub.BAT, which means that not only is there a single point that meets the ramp limitation but an entire zone. If the SOC(t) is within this zone, no modification will be required, a fact that makes it possible to reduce the energy storage system cycling degradation should this be necessary. This translates into the following conditions: 
if soc(t)<C.sub.BAT,d(t) 
SOC.sub.tar(t)=C.sub.BAT,d(t) 
else if C.sub.BAT-SOC(t)<C.sub.BAT,c(t) 
SOC.sub.tar(t)=C.sub.BAT,c(t) 
else SOC.sub.tar(t)=SOC.sub.tar(t-1) 

The SOC(t) of the energy storage system is continuously adjusted to comply with both the ramp rate limitation implemented and any possible fluctuations that could take place. Furthermore, as mentioned above, at the beginning and end of the day when E.sub.BAT(t) values comply with the ramp rate limitation, the SOC(t) remains constant. 
Preferably, the stage for calculating the maximum plant power, P.sub.Max(t), and the minimum plant power, P.sub.Min(t) of the instantaneous power generated by the intermittent power generation plant, P(t) is carried out for each one of a set of plants for calculating the maximu.
11.	Regarding claim 9, the combination of Takeda and Michelena teaches the method according to claim 1, wherein Takeda further teaches the production system can be driven, the output power able to be adjusted, for given metrological conditions, between a power modulated downwards and a power modulated upwards, and wherein during the step of validating, said criterion is tested by taking account of the modulation possibilities of the output power, generated by the production system (e.g., The available capacity of the energy storage system required for discharging in the event of the maximum possible downward fluctuation (C.sub.BAT,d) is the stored energy that needs to be injected into the grid in order to mitigate this fluctuation. On the other hand, the capacity required to charge in the event of the maximum 
12.	Regarding claim 10, Claim 11 recites a device that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 10.
13.	Regarding claim 11, the combination of Takeda and Michelena teaches the electricity production assembly further comprising the driving device of claim 10, Takeda further teaches an electricity production assembly, delivering a delivered power to an electricity distribution network, the electricity production assembly comprising: a system for producing electricity that generates an output power that depends on surrounding meteorological conditions, for which it is estimated that the output power is at least equal to a minimum anticipated power even in case of a downward fluctuation due to variations in metrological conditions(e.g., The solar panel 4 generates power by using sunlight, and solar generated power P.sub.PV is converted from DC power into AC power via the solar PCS 5 constituting the storage battery system 2 and is supplied to a power system 13. The storage battery 7 performs charging and discharging on the power system 13 with charge/discharge power P.sub.BATT via the storage battery PCS 6. As a result, a total system output P.sub.SYS for the power system 13 is a combined output of the solar generated power P.sub.PV and the charge/discharge power P.sub.BATT, and thus a variation in the solar generated power P.sub.PV due to a shade variation component such as a cloud is canceled (compensated) by the charge/discharge power P.sub.BATT so that the system output P.sub.SYS is smoothened) (Para. [0031]),
	and a system for storing electrical energy, wherein an available, stored energy is stored (e.g., The general controller 9 constituting the power control device 3, as will be described later, and a plurality of storage battery PCSs 6 are provided in accordance with a plurality of storage batteries 7. In this case, the general controller 9 calculates a sum value of the plurality of solar PCSs 5 as the system output power target value P.sub.SYS*. Similarly, the general controller 9 calculates a sum value of the plurality of storage battery PCSs 6 as the charge/discharge target value P.sub.b*. The generated power monitoring signal P.sub.PV.sub._.sub.FB may be measured by a power system or the like which is separately provided in the solar PCS 5) (Para. [0032]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116